Citation Nr: 0841384	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for a left 
ankle disability.  In July 2007, the veteran testified before 
the undersigned at a hearing held at the RO.  By a January 
2008 rating decision, the Board found that new and material 
evidence had been received and reopened the veteran's claim, 
but then remanded for additional development.   


FINDINGS OF FACT

The veteran's left ankle disability (degenerative joint 
disease of the left ankle, claimed as left ankle pain) first 
manifested many years after his separation from service and 
is not related to his service or to any incident therein.


CONCLUSION OF LAW

The veteran's left ankle disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§  1110, 
1131; 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2008); 
38 C.F.R. § 3.303 (2008).  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his current left ankle disability 
(degenerative joint disease of the left ankle, claimed as 
left ankle pain) had its onset during his period of active 
duty.  Specifically, he asserts that it is related to a 
January 1975 left ankle sprain for which he was treated in 
service.  In support of his claim, the veteran has submitted 
a written statement from his friend indicating that on 
numerous occasions since 1977, he has observed the veteran 
limping due to pain and swelling in his left ankle.

The veteran's service medical records reflect that in January 
1975, he complained of left ankle pain.  Examination revealed 
slight tenderness in the left ankle and he was provided with 
an ankle brace.  No residual complications were noted.  The 
veteran's service medical records, including his June 1976 
separation examination, are otherwise negative for any 
complaints, diagnoses, or treatment of left ankle problems.   
The Board therefore finds that the weight of the evidence 
does not establish that the veteran had a chronic left ankle 
disability during service.  38 C.F.R. § 3.303(b) (2008).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2008).

Here, the earliest post-service clinical evidence of left 
ankle problems is a statement from the veteran's private 
physician, dated in November 2001, indicating that he was 
treated for left ankle swelling and diagnosed with arthritis 
in June 2000.  

On VA examination in July 2002, the veteran complained of 
pain and occasional swelling in the left ankle.  X-rays 
revealed very minimal degenerative changes in the joint space 
of that ankle, with no indication of any soft tissue swelling 
or bony changes in the tibia, fibula, or talus.  The 
diagnosis was degenerative joint disease.  The veteran 
underwent a follow-up VA examination in July 2003, in which 
his left ankle was found to be slightly tender, but not 
swollen.  Some loss of motion was noted due to pain.  X-rays 
showed changes consistent with a diagnosis of degenerative 
joint disease.

The record thereafter shows that in October 2005, the veteran 
was treated by a private physician for complaints of left 
ankle pain and swelling.  Physical examination revealed pain, 
tenderness, and swelling of the left ankle joint, while X-
rays showed multiple cystic changes with sclerosis in the 
articular surface of the tibia, fibula, and talus, with joint 
space narrowing and bilateral maellolar soft tissue swelling, 
which the physician attributed to degenerative osteoarthritis 
or inflammatory arthritis.  The final diagnosis was severe 
degenerative osteoarthritis.  Significantly, however, neither 
the private physician nor any of the other VA or private 
medical providers who treated the veteran for left ankle pain 
and swelling attributed those symptoms to his January 1975 
left ankle sprain or to any other aspect of his active 
service.  

The Board acknowledges that the veteran submitted a July 2003 
statement from a private medical provider indicating that he 
had provided reflexology services to the veteran since 1977 
and had previously treated him for swollen left ankle.  
However, the medical provider did not specify the date or 
dates on which he had treated the veteran for left ankle 
swelling.  Nor did the veteran submit any additional medical 
records showing treatment for left ankle problems or provide 
any information that would enable VA to request that 
information on his behalf.  To the contrary, the veteran 
expressly stated in response to correspondence dated in May 
2008 that he had no other information or evidence to give VA 
to substantiate his claim.  

Pursuant to the Board's remand, the veteran underwent an 
additional VA examination in March 2008 in which he reported 
intermittent left ankle pain and swelling since his January 
1975 in-service injury.  Physical examination revealed 
crepitus, edema, swelling, tenderness, weakness, bony joint 
enlargement, and deformity of the left ankle, with pain and 
guarding on movement.  New X-rays showed severe arthritic 
changes, with obliteration of the left ankle joint spaces and 
severe bony changes of the distal tibia, worsening sclerosis 
of the left distal tibia and talus, cortical thickening of 
the tibia, narrowing and slight distortion of the left talo-
tibial joint, deformity and hypertrophic changes in the left 
talus, minimal narrowing of the left talo-calcaneal joint 
posteriorly, overlying soft tissue swelling, and bilateral 
calcaneal spurs.  The impression was an overall worsening of 
the veteran's left ankle disability since 2002, consistent 
with a post-traumatic event in combination with infectious or 
gouty arthritis.  
 
Based upon the veteran's statements, physical examination, 
and review of the claims folder, the VA examiner found that 
while the veteran had experienced recent degenerative changes 
in his left ankle, it was less likely than not that his 
current disability was related to his active service.  In 
support of that position, the examiner noted that prior to 
2002, the veteran had exhibited only very minimal 
degenerative changes in his left ankle.  The examiner 
continued that the clinical evidence of record, including the 
results of the current VA examination, showed that the 
veteran's severe degenerative osteoarthritis, culminating in 
complete destruction of the left ankle joint, had first 
manifested between 2002 and 2005, many years after his 
discharge from service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the March 2008 VA opinion is the most 
probative and persuasive evidence.  It was based on the 
examiner's thorough and detailed examination of the veteran 
and claims folder, and the examiner provided a rationale for 
the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the veteran's history, and the thoroughness and detail of 
the opinion).  In placing great weight on the March 2008 
opinion, the Board notes that in addition to a detailed 
medical examination, there was a complete review of the 
veteran's claims folder and that the examiner's findings were 
consistent with the prior clinical evidence of record, 
including the determinations of the June 2000 and October 
2005 private medical providers and the July 2002 and July 
2003 VA examiners.  Additionally, there are no other contrary 
competent medical opinions of record.  Thus, the Board finds 
that an additional VA examination is not required with 
respect to this claim.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current left ankle disability.  In addition, the 
existing clinical evidence does not show that this disability 
manifested within one year of separation.  Thus service 
connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board acknowledges that the veteran and his friend 
contend that the veteran has experienced intermittent left 
ankle problems since the mid-1970s as a result of his January 
1975 in-service injury.  However, as a laypersons, they are 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142  F.3d. 
1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about the symptoms that he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran argues that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first post-service clinical 
evidence of left ankle problems is dated in June 2000, nearly 
24 years after the veteran's separation from service.  In 
view of the lengthy period without complaints, diagnoses, or 
treatment pertaining to the left ankle, there is no evidence 
of a continuity of symptomatology, and this weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current left ankle 
disability first manifested years after service and is not 
related to his active service or to any incident therein, 
including his January 1975 left ankle sprain.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, January 
2005, and September 2007, rating decisions in April 2002 and 
April 2005, a statement of the case in August 2005, and a 
supplemental statement of the case in January 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for a left ankle disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


